Third District Court of Appeal
                                State of Florida

                            Opinion filed April 27, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D13-3077
                          Lower Tribunal No. 97-26815
                              ________________

                   Cedric Jefferson, a/k/a David Pierre,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Monica Gordo,
Judge.

      Cedric Jefferson, a/k/a David Pierre, in proper person.

      Pamela Jo Bondi, Attorney General, and Robert Martinez Biswas, Assistant
Attorney General, for appellee.


Before SUAREZ, C.J., and WELLS and ROTHENBERG, JJ.

      SUAREZ, C.J.

      On March 11, 2015, this Court issued an opinion affirming the denial of

Cedric Jefferson’s a/k/a David Pierre (“Jefferson”) motion to correct sentence and
order prohibiting him from filing any further post-conviction motions. In addition,

our opinion contained an order to show cause why Jefferson should not be

prohibited from filing with this Court any further pro se appeals, petitions, motions

or other proceedings related to the convictions and sentences imposed in circuit

court case numbers F96-41741 and F97-26815. Jefferson filed his response on

April 23, 2015 but failed therein to show good cause to justify further pro se filings

of appeals, petitions, motions, and other pleadings with this Court.

      We must balance Jefferson’s pro se right of access to courts with the Court’s

need to devote its finite resources to legitimate appeals, recognizing the

seriousness of the sanction when the litigant is a criminal defendant. State v.

Spencer, 751 So. 2d 47, 48 (Fla. 1999). After an order to show cause and an

opportunity to respond, a court may prevent such further filings. Id.

      It is hereby ordered that the Clerk of the Court of the Third District Court of

Appeal shall refuse further pro se filings related to case numbers F96-41741 and

F97-26815; provided, however, that filings related to case numbers F96-41741 and

F97-26815 may be accepted by the Clerk if such filings have been reviewed and

signed by an attorney who is a licensed member of the Florida Bar in good

standing.

      Any further and unauthorized pro se filings by Jefferson will subject him to

sanctions, including the issuance of written findings forwarded to the Florida



                                          2
Department of Corrections for consideration by it for disciplinary action, pursuant

to section 944.279(1) of the Florida Statutes.

      Order issued.




                                          3